Citation Nr: 0616038	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  04-26 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased evaluation for hepatitis C, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from December 1980 to January 
1996.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Denver, CO.

During the course of the current appeal, the veteran has 
raised a number of other issues; however, he has since made 
it clear that he is withdrawing consideration thereon.  Since 
he is pursuing only that issue shown on the front cover of 
this decision at this time, those other issues are not part 
of the current appeal.

The veteran was initially scheduled to provide testimony at a 
personal hearing before a Veterans Law Judge at the RO in 
September 2005.  He withdrew that request before the hearing 
and said that he did not want to have it rescheduled.  He 
further stated that while he had no new evidence to submit at 
that time, he was to see his physician that same week and 
would have that evidence sent for inclusion in the claims 
file.  No additional clinical evidence has apparently been 
received since that communication, recorded on a VA Form 119, 
dated September 12, 2005. 

Service connection is also now in effect for post-traumatic 
stress disorder (PTSD) rated as 70 percent disabling; 
fibromyalgia with sleep disorder, evaluated as 20 percent 
disabling; and left knee injury, status post arthroscopy for 
lateral meniscus tear, rated as noncompensably disabling.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The rating criteria for hepatitis have been recently amended.  
Prior to July 2, 2001, hepatitis was rated under 38 C.F.R. § 
4.114 (Code 7345).

Previously, a 30 percent rating was warranted for minimal 
liver damage with associated fatigue, anxiety, and 
gastrointestinal disturbance of lesser degree and frequency 
than required for a 60 percent evaluation, but necessitating 
dietary restriction or other therapeutic measures.  A 60 
percent evaluation required moderate liver damage and 
disabling recurrent episodes of gastrointestinal disturbance, 
fatigue, and mental depression.  And a 100 percent rating was 
warranted when the disease was productive of marked liver 
damage manifested by liver function tests and marked 
gastrointestinal symptoms, or with episodes of several weeks 
duration, aggregating three or more a year, and accompanied 
by disabling symptoms requiring rest therapy.

Effective July 2, 2001, a new diagnostic code was created 
that deals specifically with hepatitis C.  Pursuant to 38 
C.F.R. § 4.114 (Code 7354), a 40 percent rating is assigned 
for daily fatigue, malaise, and anorexia, with minor weight 
loss and hepatomegaly, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least four weeks, but less than six 
weeks, during the past 12-month period.  

A 60 percent rating is assigned for daily fatigue, malaise, 
and anorexia, with substantial weight loss (or other 
indication of malnutrition), and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly. 

A 100 percent rating is assigned for near- constant 
debilitating symptoms (such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain). 38 C.F.R. § 4.114, Diagnostic Code 7354 (2005).

"Incapacitating episode" means a period of acute signs and 
symptoms severe enough to require bed rest and treatment by a 
physician.  38 C.F.R. § 4.114, Diagnostic Code 7354 (Note 
(2)).  The term "substantial weight loss" means a loss of 
greater than 20 percent of the individual's baseline weight, 
sustained for three months or longer; and the term "minor 
weight loss" means a weight loss of 10 to 20 percent of the 
individual's baseline weight, sustained for three months or 
longer.  See 38 C.F.R. § 4.112 (2005). 

Available clinical records show that the veteran has a 
history of compromised liver functions.  In 1999, notations 
were to the effect that because of his abnormally elevated 
liver function tests, he should not be given Antabuse which 
could cause more liver damage.  Other notations were also 
made that he had to be careful about his medications 
including over the counter supplements.

A notation in April 2003 was that he had been evaluated by an 
endocrinologist who thought that he might have had a history 
of thyroiditis.  He was also noted to have had a 
"significant loss of weight" of undetermined etiology.

Repeated subsequent treatment records refer to his being 
insufficiently stable (to apparently include bouts of 
drinking) to undergo required liver treatments to apparently 
include replacement.  Liver biopsies were being considered 
with an eye towards a new treatment regimen of some sort.  On 
a report in July 2003, it was noted that his hepatitis C was 
causing some fatigue.  

Subsequent liver functions tests continued to be abnormal.  
And although he was felt to be not demonstrating actual liver 
failure, there was the presence of ongoing anemia.  A 
clinical notation was that he was to start specific treatment 
in February 2004, but it is unclear the nature thereof or 
whether it was started.  

In August 2004, it was noted that he had received hepatitis A 
vaccines on several prior occasions and did not need more at 
that time.  One of the most recent notations in the file was 
dated in August 2004 when it was noted that the (unspecified) 
treatment for his hepatitis C was becoming mandatory for him.  
Liver functions tests (specifically SGOT and SGPT), had 
remained elevated when tested in July 2004.  In the meantime, 
before he became sufficiently well stabilized for the 
required treatment, he was to be given Vicodin.

Additional and up-dated clinical records are not in the file, 
and it is unclear that the veteran totally understands what 
is required to support his claim for increased compensation.

The Board finds that in order to ensure all due process, the 
veteran is entitled to further evaluations and further 
development of the evidence, if possible.   

Accordingly, the case is REMANDED for the following action:

1.  The 
appellant 
has the 
right to 
submit 
additiona
l 
evidence 
and 
argument 
on the 
matter or 
matters 
the Board 
has 
remanded.  
Kutschero
usky v. 
West, 12 
Vet. App. 
369 
(1999).  

All 
treatment 
records 
from VA 
and 
private 
facilitie
s since 
2004 
should be 
acquired 
including 
reports 
of liver 
biopsies, 
if any, 
and added 
to the 
claims 
file.

2.  The 
veteran 
should be 
scheduled 
for an 
examinati
on to 
determine 
the exact 
nature 
and 
extent at 
present 
of his 
hepatitis 
C.  The 
claims 
file 
should be 
available 
to the 
examiner.  
All 
necessary 
laborator
y and 
other 
testing 
should be 
conducted 
including 
biopsies 
if 
required.  
The 
examiner 
should 
address 
the 
question 
of the 
veteran's 
weight 
loss or 
other 
indicatio
ns of 
malnutrit
ion, and 
symptoms 
to 
include 
and/or in 
addition 
to daily 
fatigue, 
malaise, 
and 
anorexia, 
and 
hepatomeg
aly, or 
other 
incapacit
ating 
episodes 
to 
include 
such as 
malaise, 
nausea, 
vomiting, 
anorexia, 
arthralgi
a, and 
right 
upper 
quadrant 
pain, 
including 
a time-
frame for 
each.  
The 
criteria 
for 
assessing 
the 
functiona
l 
incapacit
ation 
caused by 
hepatitis 
C are 
cited 
above, 
and the 
examiner'
s 
opinion(s
) should 
quantify 
the time-
frames 
indicated 
therein 
with 
regard to 
these 
liver-
related 
symptoms.  
The 
examiner 
should 
also 
address 
the 
veteran's 
capacity 
for 
receiving 
appropria
te 
treatment 
and the 
nature 
thereof 
in the 
past, at 
present 
and 
prospecti
vely.  

3.  The 
case 
should 
then be 
reviewed 
by the 
RO.  If 
the 
decision 
remains 
unsatisfa
ctory, a 
SSOC 
should be 
issued, 
and the 
veteran 
and his 
represent
ative 
should be 
given a 
reasonabl
e 
opportuni
ty to 
respond.  
The case 
should 
then be 
returned 
to the 
Board for 
further 
appellate 
review.  
The 
veteran 
need do 
nothing 
further 
until so 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


